Citation Nr: 0939287	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  09-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for residuals of 
encephalitis.

2.	Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The competent evidence of record does not indicate that 
the Veteran currently suffers from chronic residuals of 
encephalitis.

2.	The competent evidence of record does not indicate that 
the Veteran has been diagnosed with chronic headaches.


CONCLUSIONS OF LAW

1.	Chronic residuals of encephalitis were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.	Chronic headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in October 2007.  
The RO's April 2007 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Partial service treatment records are associated with claims 
file.  Post-service treatment records and reports from Dr. 
Boehmer and Dr. Porter-Small have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The RO learned that the Veteran's service treatment records 
(STRs) were likely destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the Veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
accordance with the aforementioned cases as well as Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), the RO informed the 
Veteran in an August 2004 letter that it was experiencing 
difficulty in obtaining the Veteran's STRs, and asked the 
Veteran to submit any evidence pertaining to his STRs, as 
well as to complete a VA Form NA-13055 to aid in 
reconstructing his medical records.  Following the Veteran's 
response, all available unit and morning reports were 
obtained.

A VA examination was not provided in conjunction with the 
Veteran's service connection claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2009).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that he suffers from 
chronic residuals of encephalitis or chronic headaches.  As 
he is not competent to provide evidence of a diagnosis, the 
record is silent for a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran maintains he suffers from chronic residuals of 
encephalitis and chronic headaches as a result of in-service 
encephalitis.

Initially, the Board notes that there is no evidence that the 
Veteran is currently diagnosed with any chronic residuals of 
encephalitis or chronic headaches.  The Veteran has provided 
no competent medical evidence indicating he currently suffers 
from such disabilities.  Further, the Board observes that, 
while private treatment records indicate the Veteran 
complained of occasional headaches in February and May 2007, 
no diagnosis of a chronic disability was rendered.  In fact, 
records indicate the Veteran refused Magnetic Resonance 
Imaging testing in relation to his headaches in February 
stating "I don't think there's anything wrong."

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of any chronic residuals of 
encephalitis or chronic headaches.  The Veteran has produced 
no competent evidence or medical opinion in support of his 
claim that he suffers from such disorders, and all evidence 
included in the record weighs against granting the Veteran's 
claim of service connection for these disabilities.






ORDER

Service connection for residuals of encephalitis is denied.

Service connection for chronic headaches is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


